PER CURIAM.
The order appealed from shall be dismissed for lack of appellate jurisdiction pursuant to Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974). However, because one effect of the order appealed is to discharge the lien transfer bond, appellant is deprived of any security during the remainder of the proceedings below. See McClain Constr. Corp. v. Roberts, 351 So.2d 399 (Fla. 2d DCA 1977); see also Paul Gallizzi Gen. Contractor, Inc. v. Deeb Contractors, Inc., 502 So.2d 28 (Fla. 2d DCA 1987). Therefore, the trial court’s order granting discharge of the bond is reversed.
GROSS, HAZOURI and MAY, JJ., concur.